                         IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11
                                                           )
YUETING JIA,1                                              ) Case No. 19-12220 (KBO)
                                                           )
                                    Debtor.                )

    INTERPRETER-TRANSLATOR DECLARATION OF SHAN HE RE: OMNIBUS
 DECLARATION OF YUETING JIA IN SUPPORT OF (A) DEBTOR’S APPLICATION
   PURSUANT TO SECTION 327(A) OF THE BANKRUPTCY CODE, RULE 2014 OF
THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL RULE 2014-1
 FOR AUTHORIZATION TO EMPLOY AND RETAIN PACHULSKI STANG ZIEHL &
JONES LLP AS COUNSEL FOR THE DEBTOR AND DEBTOR IN POSSESSION NUNC
 PRO TUNC TO THE PETITION DATE; (B) DEBTOR’S APPLICATION FOR ENTRY
  OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF EPIQ
 CORPORATE RESTRUCTURING, LLC AS ADMINISTRATIVE ADVISOR FOR THE
 DEBTOR, NUNC PRO TUNC TO THE PETITION DATE; AND (C) APPLICATION OF
       DEBTOR FOR ENTRY OF ORDER APPOINTING EPIQ CORPORATE
          RESTRUCTURING, LLC AS CLAIMS AND NOTICING AGENT
                   EFFECTIVE AS OF PETITION DATE

                 I, Shan He, hereby declare that the following is true to the best of my knowledge,

information and belief:

                 1.          I am a Chinese translator, simultaneous interpreter and localization project

manager employed since April 2017 by (a) Yueting Jia, the debtor and debtor in possession (the

“Debtor”), that has filed a voluntary petition under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”) commencing the above-captioned bankruptcy case (the “Chapter

11 Case”), and (b) Faraday Future (“Faraday”), an entity in which the Debtor holds an indirect

interest.




1
 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
Marguerite Drive, Rancho Palos Verdes, CA 90275.


DOCS_LA:325054.2 46353/001
                 2.          I am a native speaker of Chinese (Mandarin) and maintain full

professional fluency in English. I hold a Bachelor of Science degree in English from Beijing

Language and Culture University and a Master of Arts in Translation and Interpretation (Chinese

– English) degree from the Monterey Institute of International Studies (“MIIS”). I am certified

in Simultaneous and Consecutive Interpretation between English and Chinese by MIIS. I

currently provide translation services for the Debtor and his General Counsel. Prior to my work

with the Debtor and Faraday, I have provided interpretation and translation services for a variety

of organizations, including the United Nations Institute for Training & Research (UNITAR),

Syntes Language Group, and the Austrian Embassy.

                 3.          I submit this declaration regarding the Omnibus Declaration of Yueting Jia

in Support of (A) Debtor’s Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule

2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to

Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtor and Debtor in

Possession Nunc Pro Tunc to the Petition Date; (B) Debtors’ Application for Entry of an Order

Authorizing the Retention and Employment of Epiq Corporate Restructuring, LLC as

Administrative Advisor for the Debtor, Nunc Pro Tunc to the Petition Date; and (C) Application

of Debtor for Entry of Order Appointing Epiq Corporate Restructuring, LLC as Claims and

Noticing Agent Effective as of Petition Date (the “Omnibus Declaration”) and, the retention

applications referenced therein (the “Applications”).

                 4.          The Debtor is not fluent in English. Accordingly, in the ordinary course

of his business and personal affairs that require him to communicate in English either orally or in

writing, he employs interpreters/translators, including me, who are fluent in both English and

Chinese.




DOCS_LA:325054.2 46353/001
                 5.          I have reviewed with the Debtor, and translated into Chinese for him by

spoken word, the Omnibus Declaration and the Applications discussed therein. To the best of

my knowledge, my translation accurately reflects the contents and meaning of the English

original documents. The Debtor has acknowledged his understanding of both my translation and

the subject matter of each respective document.

                                   [Remainder of page intentionally blank]




DOCS_LA:325054.2 46353/001
